DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Preliminary Remarks
The amendment filed on 05/05/2021 has been entered.  Claims 1-2, 6-7, 10, 12-13, 16-17 have been amended; claims 8, 18, and 22-23 have been canceled; claims 24-29 have been added; therefore, claims 1-7, 9-17, 19-21, and 24-29 remain pending in the application.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.


Claim Objections
Claim 6 is objected to because of the following informalities:  line 3 of claim 6 currently reads: “the tube cooling station, and/or the tube heating station, incubator.”  Please correct it to insert “and/or the incubator” as it reads in claim 7.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 6228635 B1-Armstrong et al., and further in views of US 2013/0224851 A1-LJUNGMANN et al. and US 10457983 B2-DeJohn et al.

Claim 1: “A personal laboratory apparatus comprising a common housing;”:  Armstrong et al. disclose a portable cassette (100 having a cell growth chamber (Col. 11, lines 43-45, Fig. 2).  
“an incubator;”:  Armstrong et al. disclose an incubator instrument (400, Col. 21, line 24).  
“life sciences laboratory equipment disposed on or in the common housing”:  Armstrong et al. disclose the cell growth chamber, the media container, the waste bag, the harvest bag, and the harvest reagent containers of the portable cassette 100, illustrated in Fig. 2).

Regarding claim 1, Armstrong et al. teaches the invention discussed above.  Further, Armstrong et al. teaches a cooling station (cooling module 414 and an associated fan 416, Col. 21, line 42) disposed in the common housing and Armstrong et al. teaches an incubator discussed above.  However, Armstrong et al. does not teach a tube cooling station comprising a plurality of test tube holders each to receive a respective test tube.
For claim 1, LJUNGMANN et al. teaches a similar cooling station (cooling means 68) comprising a housing and a cover having a number of holes in a container and cool arrangement or means 6 (Para. [0086], line 2) and a cover 62 having a number of holes 63 placed over a plurality of specialty tubes (Para. [0086], lines 5-6) and similar microcontroller (computer means 8, Para. [0073], line 1, which reads on the instant claim limitation of a tube cooling station comprising a plurality of test tube holders each to receive a respective test tube and a microcontroller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Armstrong et al. to further include a cooling station with multiple holes or holders for accepting a plurality of tubes as taught by LJUNGMANN et al., because LJUNGMANN et al. teaches it is arranged for sustaining a desired temperature or temperature range therein (Para. [0086], lines 3-4); further, LJUNGMANN et al. teaches the computer means 8 comprises at least one CPU and is provided for control and/or operation and/or management of all components, apparatuses or devices in the system (Para. [0073], lines1-4).

claim 1, Armstrong et al. teaches the invention discussed above.  Further, Armstrong et al. teaches a heating station (a heating device 410 and an associated fan 412, Col. 21, line 36-37) disposed in the common housing.  However, Armstrong et al. does not teach a tube heating station comprising a plurality of test tube holders each to receive a respective test tube.
For claim 1, DeJohn et al. teaches a similar heating station (heating block 150, Col. 9, line 30, Fig. 5) capable of holding a plurality of assay tubes 46 with tube holders (recesses 152, Col. 9, line37-28, Fig. 5), and a microcontroller (Col. 4, line 19), which reads on the instant claim limitation of a tube heating station comprising a plurality of test tube holders each to receive a respective test tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Armstrong et al. to further include a similar tube heating station capable of receiving a plurality of assay tubes as taught by DeJohn et al., because DeJohn et al. teaches a processing device such as a microcontroller or microprocessor is provided in the analytic device to control the heating of the heating block/blocks and mounted to a circuit board (Col. 4, lines 19-21, lines 25-28).

Regarding claim 2, Armstrong et al. teaches the invention discussed above in claim 1.  Further, Armstrong et al. teaches an incubator instrument 400, which controls the portable cassette during the incubation stage of the cell growth process (Col. 11, lines 16-19); an incubator instrument is used to control the biological and physical environment of the cell cassette while the cell expansion and growth is occurring (Col. 
For claim 2, LJUNGMANN et al. teaches a similar cooling station (cooling means 68) comprising a housing and a cover having a number of holes in a container and cool arrangement or means 6 (Para. [0086], line 2) and a cover 62 having a number of holes 63 placed over a plurality of specialty tubes (Para. [0086], lines 5-6), which reads on the instant claim limitation of a tube cooling station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Armstrong et al. to further include a tube cooling station as taught by LJUNGMANN et al., because LJUNGMANN et al. teaches it is arranged for sustaining a desired temperature or temperature range therein (Para. [0086], lines 3-4).

 Regarding claim 2, modified Armstrong et al. teaches the invention discussed above. Modified Armstrong et al. teaches a tube cooling station discussed above.  However, Armstrong et al. does not teach a microcontroller in electrical communication with the tube heating station. 
 For claim 2, DeJohn et al. teaches a similar heating station (heating block 150, Col. 9, line 30, Fig. 5), and a microcontroller 330 (Col. 17, line 57-58), and DeJohn et al. teaches the microcontroller 330 may also communicate via direct electrical communication (Col. 18, lines 1-3), further, DeJohn et al. teaches a microcontroller or processor are mounted to a circuit board and a power supply 82 (Col. 8, lines 35-41) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. to further include a similar tube heating station and a microcontroller as taught by DeJohn et al., because DeJohn et al. teaches a processing device such as a microcontroller or microprocessor is provided in the analytic device to control the heating of the heating block/blocks and mounted to a circuit board (Col. 4, lines 19-21, lines 25-28); further, DeJohn et al. teaches the microcontroller 330 is also electrically coupled to the thermistors 322 to monitor the temperatures of the respective heating blocks (Col. 17, lines 62-64) and DeJohn et al. teaches the electronic device may be configured to control at least one reaction condition, by controlling operation of the heating unit, the cooling unit (Col. 5, lines 49-51).

Regarding claim 2, modified Armstrong et al. teaches the invention discussed above. Modified Armstrong et al. teaches a tube cooling station and an incubator discussed above.  However, Armstrong et al. does not teach a microcontroller in electrical communication with the tube cooling station.
For claim 2, DeJohn et al. teaches a similar cooling unit (Col. 5, line 51) and a fan coupled processing unit (Col. 24, lines 31), microcontroller 330 (Col. 17, line 57-58) and DeJohn et al. teaches the microcontroller 330 may also communicate via direct 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. to further include microcontroller in electrical communication with a fan as taught by DeJohn et al., because DeJohn et al. the microcontroller is contamination, and the positive control solution should electrically coupled to and controls the operation of the fan 236 (Col. 17, lines 59-61) and DeJohn et al. teaches the electronic device may be configured to control at least one reaction condition, by controlling operation of the heating unit, the cooling unit (Col. 5, lines 49-51).

Claim 9: further comprising a network interface that operably couples the microcontroller to a server.”:  Armstrong et al. discloses the system manager 500 is networked to a plurality of processor instruments 300 and a plurality of incubator instruments 400, to monitor the status of those instruments and any portable cassettes they might at any time be processing (Col. 25, lines 49-52, Fig. 1).

Claim 24: “wherein the life sciences laboratory equipment further comprises a bioreactor.”:  Armstrong et al. disclose a cell growth chamber (102, Fig. 2, Col. 11, line 

Claim 25: “further comprising a removable fluidic cartridge that is disposed on or in the common housing and fluidly coupled to the bioreactor.”:  Armstrong et al. disclose the portable cassette includes a media flow path, e.g., plastic tubes and related connector, in fluid communication between the cell growth chamber (bioreactor) and the waste container (106, Col. 9, lines 50-52); removalably receive the portable cassette (Col. 8, lines 60-61); Armstrong et al. discloses a cell growth chamber (102, Fig. 2, Col. 11, line 45), which is illustrated in Fig. 2 as being disposed in the common housing of the apparatus 100.


Regarding claim 26, Armstrong et al. teaches the invention discussed above in claim 24.  Further, Armstrong et al. teaches an incubator instrument 400, which controls the portable cassette during the incubation stage of the cell growth process (Col. 11, lines 16-19); an incubator instrument is used to control the biological and physical environment of the cell cassette while the cell expansion and growth is occurring (Col. 11, lines 49-52), and modified Armstrong et al. teaches a heating and cooling station, 
For claim 26, LJUNGMANN et al. teaches a similar cooling station (cooling means 68) comprising a housing and a cover having a number of holes in a container and cool arrangement or means 6 (Para. [0086], line 2) and a cover 62 having a number of holes 63 placed over a plurality of specialty tubes (Para. [0086], lines 5-6), which reads on the instant claim limitation of a tube cooling station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Armstrong et al. to further include a tube cooling station as taught by LJUNGMANN et al., because LJUNGMANN et al. teaches it is arranged for sustaining a desired temperature or temperature range therein (Para. [0086], lines 3-4).

 Regarding claim 26, modified Armstrong et al. teaches the invention discussed above in claim 24. Modified Armstrong et al. teaches a tube cooling station discussed above.  However, Armstrong et al. does not teach a microcontroller in electrical communication with the tube heating station. 
 For claim 26, DeJohn et al. teaches a similar heating station (heating block 150, Col. 9, line 30, Fig. 5), and a microcontroller 330 (Col. 17, line 57-58), and DeJohn et al. teaches the microcontroller 330 may also communicate via direct electrical communication (Col. 18, lines 1-3), further, DeJohn et al. teaches a microcontroller or processor are mounted to a circuit board and a power supply 82 (Col. 8, lines 35-41) and other electrical devices not shown may also be mounted to the circuit board, and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. to further include a similar tube heating station and a microcontroller as taught by DeJohn et al., because DeJohn et al. teaches a processing device such as a microcontroller or microprocessor is provided in the analytic device to control the heating of the heating block/blocks and mounted to a circuit board (Col. 4, lines 19-21, lines 25-28); further, DeJohn et al. teaches the microcontroller 330 is also electrically coupled to the thermistors 322 to monitor the temperatures of the respective heating blocks (Col. 17, lines 62-64) and DeJohn et al. teaches the electronic device may be configured to control at least one reaction condition, by controlling operation of the heating unit, the cooling unit (Col. 5, lines 49-51) and the microcontroller also communicates with a smartphone to receive instructions concerning assay procedures and to provide information concerning the procedure (Col. 17, lines 64-67).

Regarding claim 26, modified Armstrong et al. teaches the invention discussed above in claim 24. Modified Armstrong et al. teaches a tube cooling station, an incubator and a bioreactor discussed above.  However, Armstrong et al. does not teach a microcontroller in electrical communication with the tube cooling station.
For claim 26, DeJohn et al. teaches a similar cooling unit (Col. 5, line 51) and a fan coupled processing unit (Col. 24, lines 31), microcontroller 330 (Col. 17, line 57-58) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. to further include microcontroller in electrical communication with a fan as taught by DeJohn et al., because DeJohn et al. the microcontroller is contamination, and the positive control solution should electrically coupled to and controls the operation of the fan 236 (Col. 17, lines 59-61) and DeJohn et al. teaches the electronic device may be configured to control at least one reaction condition, by controlling operation of the heating unit, the cooling unit (Col. 5, lines 49-51) and the microcontroller also communicates with a smartphone to receive instructions concerning assay procedures and to provide information concerning the procedure (Col. 17, lines 64-67).


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 6228635 B1-Armstrong et al., US 2013/0224851 A1-LJUNGMANN et al., US 10457983 B2-DeJohn et al., and in further views of WO 2010/036808 A1-Dehart et al. and US 7,270,996 B2-Cannon et al.

Regarding claim 3, modified Armstrong et al. discuss the invention above in claim 2.  Modified Armstrong et al. teaches a user interface with a computer system, however, Armstrong et al. does not teach a touch screen disposed on the common housing.
For claim 3, Dehart et al. teach a LCD touchscreen monitor (pg. 64, line 7, Fig. 25) and the LCD touch screen monitor is disposed on the common housing of the analyzer, as illustrated in Fig. 25), which reads on the instant claim limitation of a touch screen disposed on the common housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention and portable cassette of Armstrong et al. to further include a LCD touch screen monitor as taught by Dehart et al., because Dehart et al. teaches once the data was analyzed, the results along with the cartridge information, were stored on a computer and displayed on the LCD touchscreen monitor (pg. 64, lines 5-7). 

Regarding claim 4, modified Armstrong et al. discuss the invention above in claim 3.  However, modified Armstrong et al. does not discuss the LCD touchscreen monitor being in electrical communication with the incubator instrument (400).  
For claim 4, Dehart et al. teach components were connected to the computer either directly or through controller boards; components connected directly to the computer included the LCD monitor (pg. 64, lines 11-12), which reads on the instant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention and modify incubator instrument 400 of Armstrong et al. to further include the LCD monitor to be controlled controller boards and directly connected as taught by Dehart et al., because Dehart et al. teaches the analyzer can automatically process sample devices with minimal user interaction (pg. 64, line 20).

Regarding claim 5, modified Armstrong et al. teach the invention discussed above in claim 4.  However, modified Armstrong et al. do not teach the incubator instrument 400 is configured to send output signals to a touch screen display.
For claim 5, Dehart et al. teach electrical signals can be embedded into the device and read by external detection of a voltage change, or signal emission such as radio frequency (RF ID, Figure 6) can be excited and read; the device may be externally read by a user or analyzer (pg. 35, lines 16-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. to further include it to be capable of having electrical signals to be read by the user or analyzer as taught by Dehart et al., because Dehart et al. teaches the analyzer can automatically process sample devices with user interaction (pg. 64, line 20) and the device may be externally read by a user or analyzer (pg. 35, lines 16-19).

claim 6, modified Armstrong et al. teach the invention discussed above in claim 5.  Modified Armstrong et al. also teaches a tube cooling station and a tube heating station, discussed above.  Additionally, Armstrong et al. teaches the system manager 500 provides an operator interface (Col. 25, lines 46-47), and the system manager 500 can receive instrument’s status (Col. 25, line 60), readings of the various instrument’s various sensors (col. 25, line 63), the system manager 500 load pertinent information into the memory device (206, Col. 26, line 13) such as incubation temperature and duration (Col. 26, line 24).  However, Armstrong et al. does not teach the touch screen display.
For claim 6, Dehart et al. teach a LCD touchscreen monitor (pg. 64, line 7, Fig. 25) and the LCD touch screen monitor is disposed on the common housing of the analyzer, as illustrated in Fig. 25), which reads on the instant claim limitation of a touch screen display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. to further include a LCD touch screen monitor as taught by Dehart et al., because Dehart et al. teach once the data was analyzed, the results along with the cartridge information, were stored on a computer and displayed on the LCD touchscreen monitor (pg. 64, lines 5-7). 

Additionally, regarding claim 6, modified Armstrong et al. teaches the invention discussed above in claim 5.  Modified Armstrong et al. teaches a touch screen, and a tube cooling and heating station and an incubator discussed above.  However, modified Armstrong et al. does not explicitly teach output signals cause the touch screen to 
Additionally, for claim 6, Cannon et al. teaches an invention relating to automated cell culture systems, cell culture growth chambers and automated sampling systems (Col. 1, lines 10-12) and Cannon et al. teaches the system provides for parallel processing and optimization through continuous set point maintenance of individual cell culture parameters (Col. 5, lines 1-2) and an interface for programming via an external computer (Col. 9, lines 20-21), which reads on the instant claim limitation of output signals cause the touch screen to display the current temperature of the tube cooling station, tube heating station, and/or incubator.   
 Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. and further include, output signals cause the touch screen to display the current temperature of the tube cooling station, tube heating station, and/or incubator as taught by Cannon et al., because Cannon et al. teaches the computer interface preferably provides a display for real-time or logged data of parameters from each cartridge including, for example, temperature, pH, flow rate, pump pulse waveform, and various scheduled events, including, for example, injection of fresh media and other fluids, and automated sampling. The pH, flow rate, pump pulse wave form, and other parameters are preferably feedback regulated from a set point selected and entered by the operator (Col. 14, lines 21-28).

claim 7, modified Armstrong et al. teaches the invention discussed above in claim 4.  Modified Armstrong et al. also teaches a tube cooling station and a tube heating station, also discussed above.  Additionally, Armstrong et al. teaches the system manager 500 provides an operator interface (Col. 25, lines 46-47), and the system manager 500 can receive instrument’s status (Col. 25, line 60), readings of the various instrument’s various sensors (col. 25, line 63), the system manager (500) load pertinent information into the memory device (206, Col. 26, line 13) such as incubation temperature and duration (Col. 26, line 24).  However, Armstrong et al. does not teach the touch screen display.
For claim 7, Dehart et al. teaches an LCD touchscreen monitor (pg. 64, line 7, Fig. 25) and the LCD touch screen monitor is disposed on the common housing of the analyzer, as illustrated in Fig. 25), which reads on the instant claim limitation of a touch screen display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. to further include a LCD touch screen monitor as taught by Dehart et al., because Dehart et al. teach once the data was analyzed, the results along with the cartridge information, were stored on a computer and displayed on the LCD touchscreen monitor (pg. 64, lines 5-7). 

Additionally, regarding claim 7, modified Armstrong et al. teaches the invention discussed above in claim 4.  Modified Armstrong et al. teaches a touch screen, and a tube cooling and heating station and an incubator discussed above.  However, modified 
Additionally, for claim 7, Cannon et al. teaches an invention relating to automated cell culture systems, cell culture growth chambers and automated sampling systems (Col. 1, lines 10-12) and Cannon et al. teaches the system provides for parallel processing and optimization through continuous set point maintenance of individual cell culture parameters (Col. 5, lines 1-2) and an interface for programming via an external computer (Col. 9, lines 20-21), which reads on the instant claim limitation of user inputs to adjust a temperature set point of the tube cooling station, the tube heating station, and/or the incubator.  
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. and further include user inputs to adjust a temperature set point of the tube cooling station, the tube heating station, and/or the incubator, as taught by Cannon et al., because Cannon et al. teaches the computer interface preferably provides a display for real-time or logged data of parameters from each cartridge including, for example, temperature, pH, flow rate, pump pulse waveform, and various scheduled events, including, for example, injection of fresh media and other fluids, and automated sampling. The pH, flow rate, pump pulse wave form, and other parameters are preferably feedback regulated from a set point selected and entered by the operator (Col. 14, lines 21-28).


s 10-13,19, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 6228635 B1-Armstrong et al. , and further in view of US 2005/0064465 A1- Dettloff et al., Biotechnology Explorer™ Microbial Culturing Kit (Catalog #166-5020EDU, December 2014), US 2013/0224851 A1-LJUNGMANN et al. and US 10457983 B2-DeJohn et al.
Claim 10: “A kit comprising a personal laboratory apparatus comprising” a common housing;”: Armstrong et al. disclose a portable cassette (100) having a cell growth chamber (Col. 11, lines 43-45, Fig. 2).  
“and life sciences laboratory equipment disposed on or in the common housing,”:  Armstrong et al. discloses in nature, tissue function and viability depends upon the life support process that is mediated by the vascular system (Col. 5, lines 31-32); for tissue to be developed ex vivo, these same elements are required to be managed by the culture devices and procedures (Col. 5, lines 39-41), further, Fig. 2 illustrates the portable cassette 100 includes, in addition to the cell growth chamber 102, a growth media container 104, a waste container 106, and a harvest bag 108, all of which are connected together to form a system that is closed to the external environment (Col. 12, lines 1-6).
an incubator;”:  Armstrong et al. disclose an incubator instrument (400, Col. 21, line 24).  

Regarding claim 10, Armstrong et al. teaches the invention discussed above.  Further, Armstrong et al. teaches a cooling station (cooling module 414 and an 
For claim 10, LJUNGMANN et al. teaches a similar cooling station (cooling means 68) comprising a housing and a cover having a number of holes in a container and cool arrangement or means 6 (Para. [0086], line 2) and a cover 62 having a number of holes 63 placed over a plurality of specialty tubes (Para. [0086], lines 5-6) and similar microcontroller (computer means 8, Para. [0073], line 1, which reads on the instant claim limitation of a tube cooling station comprising a plurality of test tube holders each to receive a respective test tube and a microcontroller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Armstrong et al. to further include a cooling station with multiple holes or holders for accepting a plurality of tubes as taught by LJUNGMANN et al., because LJUNGMANN et al. teaches it is arranged for sustaining a desired temperature or temperature range therein (Para. [0086], lines 3-4); further, LJUNGMANN et al. teaches the computer means 8 comprises at least one CPU and is provided for control and/or operation and/or management of all components, apparatuses or devices in the system (Para. [0073], lines 4)

Regarding claim 10, Armstrong et al. teaches the invention discussed above.  Further, Armstrong et al. teaches a heating station (a heating device 410 and an associated fan 412, Col. 21, line 36-37).  However, Armstrong et al. does not teach a 
For claim 10, DeJohn et al. teaches a similar heating station (heating block 150, Col. 9, line 30, Fig. 5) capable of holding a plurality of assay tubes 46 with tube holders (recesses 152, Col. 9, line37-28, Fig. 5), and a microcontroller (Col. 4, line 19), which reads on the instant claim limitation of a tube heating station comprising a plurality of test tube holders each to receive a respective test tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Armstrong et al. to further include a similar tube heating station capable of receiving a plurality of assay tubes as taught by DeJohn et al., because DeJohn et al. teaches a processing device such as a microcontroller or microprocessor is provided in the analytic device to control the heating of the heating block/blocks and mounted to a circuit board (Col. 4, lines 19-21, lines 25-28).

Regarding claim 10, modified Armstrong et al. teaches the invention discussed above.  However, modified Armstrong et al. does not teach a wetware kit comprising laboratory hardware and ingredients for performing a genetic-engineering experiment.  
For claim 10, Dettloff et al. teaches the invention also includes products produced by the methods herein, systems that comprise such products and kits; the kits can include, e.g., any of the system components noted herein, or any component useful in a method herein, e.g., packaged in appropriate containers or other packaging material (Para. [0037], lines 1-6), and methods and systems for performing continuous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Armstrong et al. and incorporate a similar wet ware kit as taught by Dettloff et al., because Dettloff et al. teaches the kits can include, e.g., any of the system components noted herein, or any component useful in a method herein, e.g., packaged in appropriate containers or other packaging material, optionally in combination with instructions for practicing the methods herein, or for assembling or using the systems herein (Para. [0037], lines 3-8). 
Regarding claim 10, modified Armstrong et al. teaches the kit.  However, modified Armstrong et al. does not teach the kit comprising a plurality of test tubes. 
 For claim 10, the Biotechnology Explorer™ Microbial Culturing Kit Catalog teaches a kit containing culture tubes (pg. 1, Kit Components), which reads on the instant claim limitation of a plurality of test tubes. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified apparatus and kit of Armstrong et al. and further include a culture tubes as taught by the Biotechnology Explorer™ Microbial Culturing Kit Catalog, because the Biotechnology Explorer™ Microbial Culturing Kit Catalog teaches they are appropriate for labeling during minipreps (pg. 3, Starting Minipreps).

claim 10, modified Armstrong et al. teaches the kit.  Modified Armstrong et al. teaches the invention discussed above.  However, modified Armstrong et al. does not teach the kit comprising a pre-measured volume or mass of a plurality of materials, each pre-measured volume or mass disposed in a corresponding test tube.
For claim 10, Dettloff et al. teach the kits include pre-measured or pre-dosed reagents that are ready to incorporate into the methods without measurement, e.g., pre-measured fluid aliquots, or pre-weighed or pre-measured solid reagents that may be easily reconstituted by the end-user of the kit (Para. [0210], lines 9-13), which reads on the instant claim limitation of a kit comprising pre-measured volume or mass of a plurality of materials, each pre-measured volume or mass disposed in a corresponding test tube. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified apparatus and kit of Armstrong et al. and further include premeasured or pre-dosed reagents as taught by Dettloff et al., because Dettloff et al. teaches the elements of the kits of the present invention are typically packaged together in a single package or set of related packages; the package optionally includes reagents used in the assays herein, e.g., buffers, amplification reagents, standard reagents, and the like, as well as written instructions for carrying out the assay in accordance with the methods described herein (Para. [0210], lines 2-8).

Regarding claim 11, modified Armstrong et al. discuss the invention above in claim 10.  However, modified Armstrong et al. does not discuss the kit further comprising at least one inoculation loop, a plurality of petri dishes, a capsule comprising 
For claim 11, the Biotechnology Explorer™ Microbial Culturing Kit Catalog teaches a pack of sterile inoculation loops (pg. 1, Kit Components), which reads on the instant claim limitation of the kit further comprising at least one inoculation loop.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified apparatus and kit of Armstrong et al. and further include sterile inoculation loops as taught by the Biotechnology Explorer™ Microbial Culturing Kit Catalog, because the Biotechnology Explorer™ Microbial Culturing Kit Catalog teaches using a sterile loop to pick a single colony and inoculate a culture tube (pg. 3, Staring Minipreps, #4, lines 1-2) and the small cultures are often processed to isolate plasmid DNA for experiments and activities in molecular biology (pg. 3, Starting Minipreps, Para. 1, line 3-4).
For claim 11, the Biotechnology Explorer™ Microbial Culturing Kit Catalog teaches a pack of sterile petri dishes, (pg. 1, Kit Components), which reads on the instant claim limitation of the kit further comprising a plurality of petri dishes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified apparatus and kit of Armstrong et al. and further include a pack of sterile petri dishes as taught by the Biotechnology Explorer™ Microbial Culturing Kit Catalog, because the Biotechnology Explorer™ Microbial Culturing Kit Catalog teaches the protocol is used to prepare petri plates using the solid  agar (pg. 5, Procedure for Pouring Plates, lines 1-2) and they are commonly used to hold media used to culture microbes (pg. 7, Glossary-Petri dish).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified apparatus and kit of Armstrong et al. and further include capsules containing a premeasured mass of a selection agent, such as the LB broth capsules taught by the Biotechnology Explorer™ Microbial Culturing Kit Catalog, because the Biotechnology Explorer™ Microbial Culturing Kit Catalog teaches LB broth has been supplied in convenient capsule form (pg. 2, LB Broth Preparation, lines 1-2).
Additionally, for claim 11, the Biotechnology Explorer™ Microbial Culturing Kit Catalog teaches a guide and accompanying instructions for streaking plates with bacteria (pg. 6, Streaking Plates with Bacteria), which reads on the instant claim limitation of a stencil guide configured to guide a streaking procedure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified apparatus and kit of Armstrong et al. and further include a guide and accompanying instructions for streaking plates with bacteria as taught by the Biotechnology Explorer™ Microbial Culturing Kit Catalog, because the Biotechnology Explorer™ Microbial Culturing Kit Catalog teaches streaking is done to make single colonies from concentrated bacteria; each colony grows from one bacterium and thus a colony is a “clone” or group of genetically identical individuals (pg. 6, Streaking Plates with Bacteria).

Regarding claim 12, modified Armstrong et al. discuss the invention above in claim 10.  However, modified Armstrong et al. does not discuss a plurality of materials comprises sterile water; a growth media; a suspended DNA plasmid; a tab of blank cells; a transformation or transfection agent; and/or a recovery media.
For claim 12, the Biotechnology Explorer™ Microbial Culturing Kit Catalog teaches a LB nutrient agar (pg. 1, Kit Components), which reads on the instant claim limitation of sterile water; a growth media; a suspended DNA plasmid; a tab of blank cells; a transformation or transfection agent; and/or a recovery media.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified apparatus and kit of Armstrong et al. and further include a growth media such as LB nutrient agar as taught by the Biotechnology Explorer™ Microbial Culturing Kit Catalog, because the Biotechnology Explorer™ Microbial Culturing Kit Catalog teaches the protocol is used to prepare solid agar media for the growth of bacteria (pg. 4, Preparation of LB Agar, line 1).
Regarding claim 13, modified Armstrong et al. teaches the invention discussed above in claim 10.  Further, modified Armstrong et al. teaches an incubator instrument 400, which controls the portable cassette during the incubation stage of the cell growth process (Col. 11, lines 16-19); an incubator instrument is used to control the biological and physical environment of the cell cassette while the cell expansion and growth is occurring (Col. 11, lines 49-52), and modified Armstrong et al. teaches a heating and cooling station, discussed above.  However, Armstrong et al. does not teach a tube cooling station and a tube heating station.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. to further include a tube cooling station as taught by LJUNGMANN et al., because LJUNGMANN et al. teaches it is arranged for sustaining a desired temperature or temperature range therein (Para. [0086], lines 3-4).
Additionally, for claim 13, DeJohn et al. teaches a similar heating station (heating block 150, Col. 9, line 30, Fig. 5), and a microcontroller 330 in electrical communication (Col. 18, lines 1-2) which reads on the instant claim limitation of a microcontroller in electrical communication with a tube heating station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. to further include a similar tube heating station as taught by DeJohn et al., because DeJohn et al. teaches a processing device such as a microcontroller or microprocessor is provided in the analytic device to control the heating of the heating block/blocks and mounted to a circuit board (Col. 4, lines 19-21, lines 25-28); further, DeJohn et al. teaches the heater 

Claim 19: “wherein the personal laboratory apparatus further comprises a network interface that operably couples the microcontroller to a server.”:  Armstrong et al. discloses the system manager 500 is networked to a plurality of processor instruments 300 and a plurality of incubator instruments 400, to monitor the status of those instruments and any portable cassettes they might at any time be processing (Col. 25, lines 49-52, Fig. 1).

Claim 27: “wherein the life sciences laboratory equipment further comprises a bioreactor.”:  Armstrong et al. discloses a cell growth chamber (102, Fig. 2, Col. 11, line 45); further, Armstrong et al. discloses for tissue to be developed ex vivo, these Same elements are required to be managed by the culture devices and procedures. In other words, the stem/progenitor cells needed to expand the cellular component of the tissue must be maintained in a physical and biological environment that is biocompatible and provides a means to control delivery of nutrients and oxygen to the cells, and carry away waste or other byproducts of the growing cell populations (Col. 5, lines 39-46).

Claim 28: “wherein the personal laboratory apparatus further comprises a removable fluidic cartridge that is disposed on or in the common housing and fluidly coupled to the bioreactor.”:  Armstrong et al. disclose the portable cassette includes a media flow path, e.g., plastic tubes and related connector, in fluid communication 

Regarding claim 29, Armstrong et al. teaches the invention discussed above in claim 27.  Further, Armstrong et al. teaches an incubator instrument 400, which controls the portable cassette during the incubation stage of the cell growth process (Col. 11, lines 16-19); an incubator instrument is used to control the biological and physical environment of the cell cassette while the cell expansion and growth is occurring (Col. 11, lines 49-52), and modified Armstrong et al. teaches a heating and cooling station, discussed above.  However, Armstrong et al. does not teach a tube cooling station and a tube heating station.
For claim 29, LJUNGMANN et al. teaches a similar cooling station (cooling means 68) comprising a housing and a cover having a number of holes in a container and cool arrangement or means 6 (Para. [0086], line 2) and a cover 62 having a number of holes 63 placed over a plurality of specialty tubes (Para. [0086], lines 5-6), which reads on the instant claim limitation of a tube cooling station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Armstrong et al. to further include a tube cooling station as taught by LJUNGMANN et al., because LJUNGMANN et al. teaches it is arranged for sustaining a desired temperature or temperature range therein (Para. [0086], lines 3-4).

 Regarding claim 29, modified Armstrong et al. teaches the invention discussed above in claim 27. Modified Armstrong et al. teaches a tube cooling station discussed above.  However, Armstrong et al. does not teach a microcontroller in electrical communication with the tube heating station. 
 For claim 29, DeJohn et al. teaches a similar heating station (heating block 150, Col. 9, line 30, Fig. 5), and a microcontroller 330 (Col. 17, line 57-58), and DeJohn et al. teaches the microcontroller 330 may also communicate via direct electrical communication (Col. 18, lines 1-3), further, DeJohn et al. teaches a microcontroller or processor are mounted to a circuit board and a power supply 82 (Col. 8, lines 35-41) and other electrical devices not shown may also be mounted to the circuit board, and a temperature probe 90 can be mounted to a circuit board 70 (Col. 9, lines18-19), which reads on the instant claim limitation of a microcontroller in electrical communication with the tube heating station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. to further include a similar tube heating station and a microcontroller as taught by DeJohn et al., because DeJohn et al. teaches a processing device such as a microcontroller or microprocessor is provided in the analytic device to control the heating of the heating block/blocks and mounted to a circuit board (Col. 4, lines 19-21, lines 25-28); further, DeJohn et al. teaches the microcontroller 330 is also electrically coupled to the thermistors 322 to monitor the temperatures of the respective heating blocks (Col. 17, lines 62-64) and DeJohn et al. teaches the electronic device may be configured to 

Regarding claim 29, modified Armstrong et al. teaches the invention discussed above in claim 27. Modified Armstrong et al. teaches a tube cooling station, an incubator and a bioreactor discussed above.  However, Armstrong et al. does not teach a microcontroller in electrical communication with the tube cooling station.
For claim 29, DeJohn et al. teaches a similar cooling unit (Col. 5, line 51) and a fan coupled processing unit (Col. 24, lines 31), microcontroller 330 (Col. 17, line 57-58) and DeJohn et al. teaches the microcontroller 330 may also communicate via direct electrical communication (Col. 18, lines 1-3), further, DeJohn et al. teaches a microcontroller or processor are mounted to a circuit board and a power supply 82 (Col. 8, lines 35-41) and other electrical devices not shown may also be mounted to the circuit board, and a temperature probe 90 can be mounted to a circuit board 70 (Col. 9, lines18-19) which reads on the instant claim limitation of a microcontroller in electrical communication with the tube cooling station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. to further include microcontroller in electrical communication with a fan as taught by DeJohn et al., because DeJohn et al. the microcontroller is contamination, and the positive control solution should electrically coupled to and controls the operation of the fan 236 (Col. 17, .


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 6228635 B1-Armstrong et al. , and further in view of US 2005/0064465 A1- Dettloff et al., Biotechnology Explorer™ Microbial Culturing Kit (Catalog #166-5020EDU, December 2014), US 2013/0224851 A1-LJUNGMANN et al., US 10457983 B2-DeJohn et al., and in further view of WO 2010/036808 A1-Dehart et al.
Regarding claim 14, Armstrong et al. discuss the invention above in claim 13.  Armstrong et al. teaches a user interface with a computer system; however, Armstrong et al. does not teach a touch screen disposed on the common housing and the touch screen is in electrical communication with the microcontroller.
For claim 14, Dehart et al. teaches an LCD touchscreen monitor (pg. 64, line 7, Fig. 25) and the LCD touch screen monitor is disposed on the common housing of the analyzer, as illustrated in Fig. 25), which reads on the instant claim limitation of a touch screen disposed on the common housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the portable cassette 100 of Armstrong et al. to further include a LCD touch screen monitor as taught by Dehart et al., because Dehart 
Additionally, for claim 14, Dehart et al. teach components were connected to the computer either directly or through controller boards; components connected directly to the computer included the LCD monitor (pg. 64, lines 11-12), which reads on the instant claim limitation of wherein the touch screen is in electrical communication with the microcontroller.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified the system manager 500 of Armstrong et al. to further include the LCD monitor to be controlled controller boards and directly connected as taught by Dehart et al., because Dehart et al. teaches the analyzer can automatically process sample devices with minimal user interaction (pg. 64, line 20).
Regarding claim 15, modified Armstrong et al. teach the invention discussed above in claim 14.  However, modified Armstrong et al. does not teach the system manager 50 is configured to send output signals to a touch screen display.
For claim 15, Dehart et al. teach electrical signals can be embedded into the device and read by external detection of a voltage change, or signal emission such as radio frequency (RF ID, Figure 6) can be excited and read; the device may be externally read by a user or analyzer (pg. 35, lines 16-19).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified system manager 500 of Armstrong et al. to further include it to be capable of having electrical signals to be read by the user or 

Regarding claim 16, modified Armstrong et al. teach the invention discussed above in claim 15.  Modified Armstrong et al. also teaches a tube cooling station and a tube heating station, discussed above.  Additionally, Armstrong et al. teaches the system manager 500 provides an operator interface (Col. 25, lines 46-47), and the system manager 500 can receive instrument’s status (Col. 25, line 60), readings of the various instrument’s various sensors (col. 25, line 63), the system manager 500 load pertinent information into the memory device (206, Col. 26, line 13) such as incubation temperature and duration (Col. 26, line 24).  However, Armstrong et al. does not teach the touch screen display.
For claim 16, Dehart et al. teach a LCD touchscreen monitor (pg. 64, line 7, Fig. 25) and the LCD touch screen monitor is disposed on the common housing of the analyzer, as illustrated in Fig. 25), which reads on the instant claim limitation of a touch screen display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. to further include a LCD touch screen monitor as taught by Dehart et al., because Dehart et al. teach once the data was analyzed, the results along with the cartridge information, were stored on a computer and displayed on the LCD touchscreen monitor (pg. 64, lines 5-7). 

regarding claim 16, modified Armstrong et al. teaches the invention discussed above in claim 15.  Modified Armstrong et al. teaches a touch screen, and a tube cooling and heating station and an incubator discussed above.  However, modified Armstrong et al. does not explicitly teach output signals cause the touch screen to display the current temperature of the tube cooling station, tube heating station, and/or incubator.   
Additionally, for claim 16, Cannon et al. teaches an invention relating to automated cell culture systems, cell culture growth chambers and automated sampling systems (Col. 1, lines 10-12) and Cannon et al. teaches the system provides for parallel processing and optimization through continuous set point maintenance of individual cell culture parameters (Col. 5, lines 1-2) and an interface for programming via an external computer (Col. 9, lines 20-21), which reads on the instant claim limitation of output signals cause the touch screen to display the current temperature of the tube cooling station, tube heating station, and/or incubator.   
 Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. and further include, output signals cause the touch screen to display the current temperature of the tube cooling station, tube heating station, and/or incubator as taught by Cannon et al., because Cannon et al. teaches the computer interface preferably provides a display for real-time or logged data of parameters from each cartridge including, for example, temperature, pH, flow rate, pump pulse waveform, and various scheduled events, including, for example, injection of fresh media and other fluids, and automated sampling. The pH, flow rate, pump pulse wave form, and other parameters 

Regarding claim 17, modified Armstrong et al. teaches the invention discussed above in claim 14.  Modified Armstrong et al. also teaches a tube cooling station and a tube heating station, also discussed above.  Additionally, Armstrong et al. teaches the system manager 500 provides an operator interface (Col. 25, lines 46-47), and the system manager 500 can receive instrument’s status (Col. 25, line 60), readings of the various instrument’s various sensors (col. 25, line 63), the system manager (500) load pertinent information into the memory device (206, Col. 26, line 13) such as incubation temperature and duration (Col. 26, line 24).  However, Armstrong et al. does not teach the touch screen display.
For claim 17, Dehart et al. teaches an LCD touchscreen monitor (pg. 64, line 7, Fig. 25) and the LCD touch screen monitor is disposed on the common housing of the analyzer, as illustrated in Fig. 25), which reads on the instant claim limitation of a touch screen display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. to further include a LCD touch screen monitor as taught by Dehart et al., because Dehart et al. teach once the data was analyzed, the results along with the cartridge information, were stored on a computer and displayed on the LCD touchscreen monitor (pg. 64, lines 5-7). 

regarding claim 17, modified Armstrong et al. teaches the invention discussed above in claim 14.  Modified Armstrong et al. teaches a touch screen, and a tube cooling and heating station and an incubator discussed above.  However, modified Armstrong et al. does not explicitly teach user inputs to adjust a temperature set point of the tube cooling station, the tube heating station, and/or the incubator.  
Additionally, for claim 17, Cannon et al. teaches an invention relating to automated cell culture systems, cell culture growth chambers and automated sampling systems (Col. 1, lines 10-12) and Cannon et al. teaches the system provides for parallel processing and optimization through continuous set point maintenance of individual cell culture parameters (Col. 5, lines 1-2) and an interface for programming via an external computer (Col. 9, lines 20-21), which reads on the instant claim limitation of user inputs to adjust a temperature set point of the tube cooling station, the tube heating station, and/or the incubator.  
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Armstrong et al. and further include user inputs to adjust a temperature set point of the tube cooling station, the tube heating station, and/or the incubator, as taught by Cannon et al., because Cannon et al. teaches the computer interface preferably provides a display for real-time or logged data of parameters from each cartridge including, for example, temperature, pH, flow rate, pump pulse waveform, and various scheduled events, including, for example, injection of fresh media and other fluids, and automated sampling. The pH, flow rate, pump pulse wave form, and other parameters are .

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 6228635 B1-Armstrong et al. , and further in view of US 2005/0064465 A1- Dettloff et al., Biotechnology Explorer™ Microbial Culturing Kit (Catalog #166-5020EDU, December 2014), US 2013/0224851 A1-LJUNGMANN et al., US 10457983 B2-DeJohn et al., and in further view of US 9212344 B2- Tsumura et al.

Regarding claim 20, modified Armstrong et al. discuss the invention above in claim 11.  However, modified Armstrong et al. does not teach the chamber of incubator instrument 400 is capable of receiving petri dishes.
For claim 20, Tsumura et al. teach Petri dishes are held by the holding units of the lower disc inside the incubator chamber (Col. 5, lines 20-22), which reads on the instant claim limitation of wherein the incubator comprises an incubator chamber sized to receive the petri dishes.
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to take the modified incubator of Armstrong et al. and further include a chamber in the incubator for Petri dishes as taught by Tsumura et al., because Tsumura et al. teaches by first putting cells and a culture medium in each of the Petri dishes and setting the Petri dishes, the cells can be cultured thereafter while automatically replacing the cell culture medium (Col. 5, lines 23-30).


claim 21, modified Armstrong et al. discuss the invention above in claim 20.  However, modified Armstrong et al. does not teach the incubator instrument 400 chamber is lockable.
For claim 21, Tsumura et al. teaches an opening/closing door is provided on the front of the incubator chamber (Col. 4, line 66), which reads on the instant claim limitation wherein the incubator chamber is lockable.
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to take the modified incubator of Armstrong et al. and further include an opening/closing door is provided on the front of the incubator chamber as taught by Tsumura et al., because Tsumura et al. teaches by selecting and opening/closing the sealing doors, sterilizing steam from the steam supply unit is supplied to the incubator units, the storage units, and is communicating with the operation unit (Col. 2, lines 1-4).


Response to Arguments
Applicant’s arguments with respect to claim to independent claim 1 and its dependent claims, 6-7 and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Further, the new rejection is drawn to the combination of the new secondary reference(s) used to address the arguments/amended limitations in the instant application.


Additionally, Applicant disagrees that the prior art reference of Armstrong et al. discloses or suggest the incubator 400, the heating station and the cooling module are disposed on or in a common housing.  For this limitation, Armstrong et al. discloses Support the cassette's main casing 110 and further to include an overhead shelf 306 (FIG. 1) that is sized and configured to receive and support the supplementary casing 112 (Col. 15, 12-15, Fig. 1), which is configured to allow the aforementioned structures to be disposed on the common housing of the apparatus.  Further, Armstrong et al. discloses the incubators can be stacked (Col. 11, line 62), which indicates the incubators can be stacked and configured to be disposed on the common housing of the apparatus 100.  

Regarding paragraph 2, pg. 10 of Applicant’s arguments, the cooling means of Ljungmann provides a similar cooling station claimed in the instant application of receiving a plurality of test tubes, which the invention of Ljungmann addresses via the plurality of similar test tube holders to each receive a respective test tube.  Further, as the instant claim is presently presented, the prior art reference of Ljungmann continues to meet this limitation.  Additionally, the cooling means 6, is illustrated inside the automated instrument or system 1, and covered via a cover 111, as illustrated in Fig. 1 of Ljungmann and the instant application illustrates a cover 124 covering test tube holders 124, which is similar to the instant application.  Further, the cooling means of Ljungmann meet the limitation presented in claim 1 of “a tube cooling station comprising a plurality of test tube holders each to receive a respective test tube.”  It appears Applicant is analyzing the prior art references individually as opposed to as a whole.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the bottom of pg. 10 and the top of pg. 11, pertaining to the prior art reference DeJohn et al. and DeJohn’s heating block 150 and recess 152 for assay tubes 46.  Applicant argues the heating block 150 of DeJohn et al. and combining it with the invention of Armstrong et al. would not be possible “without disturbing the cassette’s closed sterile system” in Armstrong et al.  Again, for the similar reasons mentioned above pertaining to the combining of Armstrong et al. and the cooling station of Ljungmann, it is the heating block with the recesses 152 which meet the limitation of the instant application.  Additionally, the heating block 150 of DeJohn et al. is disposed within the analytic apparatus or device 10 and meets the limitation presented in claim 1 of “a tube heating station comprising a plurality of test tube holders each to receive a respective test tube”.  As mentioned previously, it appears Applicant is analyzing the prior art references individually as opposed to as a whole.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
 Lastly, claims 2-7, and 9, are rejected as discussed above in the rejection, claim 22 has been canceled; these claims depend on independent claim 1, and the new claims 24-26 are rejected as well, which is discussed in the rejection above.  Independent claim 10 has also been rejected and its dependent claims 11-17, and 19-



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799